—In an action, inter alia, pursuant to RPAPL article 15 to compel the determination of claims to real property, the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Dye, J.), dated March 22, 2000, as denied their motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs brought this action, inter alia, pursuant to RPAPL article 15 to compel the determination of claims to real property, wherein, they sought to obtain title to a certain parcel by adverse possession. The Supreme Court correctly denied their motion for summary judgment. In opposition to the plaintiffs’ prima facie showing of entitlement to judgment as a matter of law, the defendants raised issues of fact warranting a trial (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557). Altman, J. P., Florio, Schmidt and Smith, JJ., concur.